Citation Nr: 9909138	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to June 
1996.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of April 1997 from the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, inter alia,  
granted entitlement to service connection for a low back 
disorder and assigned a 10 percent disability evaluation, 
effective in June 1996 and, denied the veteran's claim 
seeking entitlement to service connection for a bilateral 
knee disorder.

By means of a decision dated in January 7, 1998, the Board 
granted a 20 percent evaluation for the veteran's low back 
disorder, and in the remand portion of the same decision, the 
Board requested additional RO development of the issue of 
service-connection for bilateral knee disorders.  In an 
October 1998 rating decision, the RO granted service 
connection for a right knee condition, and assigned a 
noncompensable evaluation thereto.  Thus the issue regarding 
service connection for a right knee condition is rendered 
moot.  

In an October 1998 supplemental statement of the case, the RO 
provided notice of continued denial of service connection for 
a left knee disorder following additional development and 
consideration of the issue, as requested by the Board in its 
January 1998  remand.  The case is now returned to the Board 
for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is currently diagnosed with chronic 
capsulitis of the left knee.

3.  Chronic capsulitis of the left knee currently manifested 
is shown by medical evidence to be reasonably related to the 
veteran's active service.



CONCLUSION OF LAW

A left knee condition was incurred as a result of active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a left knee disorder.  Specifically, he 
alleges that multiple parachute jumps during active duty are 
the cause of problems in both knees.

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) is satisfied.

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The service medical records contain no reference to a left 
knee disorder, although a record from May 1996 reports a 
history elicited from the veteran of 35 parachute jumps made 
during active duty.  His DD-214 indicates that he earned a 
parachutist badge, a senior parachutist badge and bronze 
German parachute wings during his military career.

A report from the August 1996 VA examination revealed 
complaints of bilateral knee problems, including pain while 
squatting, and occasional popping of the knees.  No abnormal 
findings are reported in the physical examination or on X-
ray, with the exception of crepitus with flexion-extension of 
both knees.  The diagnosis rendered was no knee 
abnormalities.

A report from the September 1996 VA examination revealed 
complaints of occasional arthralgia of the knee while 
squatting, with popping, and catching sensation, but no 
effusion.  Physical findings included  normal range of motion 
of both knees, but with tenderness on palpation of the 
trochlear groove, with crepitation bilaterally.  There was no 
loss of the normal anatomical contour, no effusion and the 
Mcmurray sign was unremarkable.  The diagnosis rendered was 
patellar femoral arthralgias of the knee.  

In January 1998, the Board remanded the matter for further 
development.  Pursuant to this remand, the RO scheduled a VA 
examination.  The report from this VA examination dated in 
May 1998 gave a history of the veteran having parachuting 35 
to 40 times.  Complaints of knee pain, inclusive of the left 
were noted.  Examination of the knees revealed that he had 
140 degrees of flexion and 0 degrees of extension.  There was 
no subpatellar crepitus and no fluid in the joint.  The 
diagnosis rendered was chronic capsulitis, to include the 
left knee, which was felt to be secondary to his jumping 
activities in the service.  The examiner was unable to elicit 
any real left knee disability at the time of this 
examination, however he indicated that he had a great deal of 
anterior cruciate ligament laxity, but did not specify 
whether such laxity was bilateral or restricted to the 
service connected right knee, which is more symptomatic.  X-
rays revealed a normal left knee, and also revealed a normal 
right knee.

With application of the benefit of the doubt provision set 
forth at 38 U.S.C.A. § 5107(b) (West 1991), the Board finds 
that the evidence demonstrates that the parachute jumping 
trauma giving rise to service connection for the right knee 
disorder is shown through medical evidence to have also 
caused the less severe left knee disorder which is currently 
diagnosed as chronic capsulitis.  While the report from the 
most recent VA examination of May 1998 could not elicit any 
significant left knee disability, it did diagnose chronic 
capsulitis, as secondary to parachuting.  Moreover, the 
earlier VA examination did note findings of crepitus in the 
left knee and diagnosed arthralgia.  As such, service 
connection for a left knee disorder, diagnosed as chronic 
capsulitis of the left knee is accordingly appropriate.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1998).


ORDER

Service connection for a left knee disorder is granted.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 4 -


- 4 -


